FILED
                                                                           DEC 18 2019
                           NOT FOR PUBLICATION
                                                                      SUSAN M. SPRAUL, CLERK
                                                                         U.S. BKCY. APP. PANEL
                                                                         OF THE NINTH CIRCUIT



             UNITED STATES BANKRUPTCY APPELLATE PANEL
                       OF THE NINTH CIRCUIT

In re:                                               BAP No. CC-18-1235-TaSG

BERNADETTE CHAPMAN,                                  Bk. No. 6:16-bk-20430-SC

                    Debtor.

BERNADETTE CHAPMAN,

                    Appellant,

v.                                                    MEMORANDUM*

KARL T. ANDERSON, Chapter 7 Trustee;
U.S. BANK, N.A.; WENJING DAI,

                    Appellees.

                 Argued and Submitted on November 21, 2019
                          at Pasadena, California

                             Filed – December 18, 2019

               Appeal from the United States Bankruptcy Court
                    for the Central District of California


         *
        This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value, see 9th Cir. BAP Rule 8024-1.
           Honorable Scott C. Clarkson, Bankruptcy Judge, Presiding**

Appearances:        Richard Lawrence Antognini argued for appellant;
                    Jonathan Fink of Wright Finlay & Zak, LLP argued for
                    appellee U.S. Bank, N.A.



Before: TAYLOR, SPRAKER, and GAN, Bankruptcy Judges.

                                INTRODUCTION

      U.S. Bank, N.A. obtained an order granting in rem relief from the

automatic stay under § 362(d)(4)1 as to real property owned by Bernadette

Chapman. Immediately before foreclosure commenced, Ms. Chapman filed

her third bankruptcy. U.S. Bank relied on its in rem order and foreclosed.

      In an adversary proceeding, Debtor argued that the foreclosure was

void because the in rem order was void: U.S. Bank obtained it in another

parties’ bankruptcy case in violation of the automatic stay in Debtor’s

second bankruptcy. In preliminary hearings, the bankruptcy court

expressed agreement.

      After Debtor’s chapter 11 case was converted to chapter 7, trustee

Karl Anderson evaluated the adversary proceeding’s merits, negotiated a


      **
        Although Judge Clarkson signed the order on appeal, Judge Jury decided the
matter and entered the relevant findings of fact and conclusions of law.
      1
        Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101–1532, and all “Rule” references are to the Federal
Rules of Bankruptcy Procedure.

                                           2
$31,000 settlement, and filed a Rule 9019 motion seeking approval of the

resolution. Debtor opposed because she thought $31,000 undervalued the

case.

        The bankruptcy court, after analyzing the settlement under the

factors required by relevant caselaw, granted the motion. Although Debtor

appeals she does not, in the main, dispute the bankruptcy court’s factor-

based analysis. As a result, she does not show that the bankruptcy court

abused its discretion when it approved the Trustee’s exercise of business

judgment to settle the case.

        Accordingly, we AFFIRM.

                                    FACTS

        Debtor owned real property in San Dimas, California (the

“Property”). She was employed by the elder-care facility that operated

thereon. U.S. Bank held a debt secured by a senior trust deed on the

Property.

        In the fourth bankruptcy impacting U.S. Bank’s ability to foreclose, a

chapter 13 case filed by Debtor’s sister, it obtained and recorded an in rem

stay relief order as to the Property. It then scheduled another foreclosure,

but, before the foreclosure sale commenced, Debtor filed the present

bankruptcy case. U.S. Bank relied on its in rem order and completed the

foreclosure.

        Debtor then sought, by motion, damages and a declaration that the


                                       3
in rem order was void because it was obtained while her second

bankruptcy was pending. The bankruptcy court denied the motion on

procedural grounds and required an adversary proceeding. At the hearing,

the bankruptcy judge also expressed an initial belief that the in rem order

was stay-violative, and then suggested that retroactive stay relief might be

appropriate.

      Debtor filed her adversary proceeding and sought: declaratory relief

that the in rem order was void; set aside of the foreclosure sale and trustee’s

deed; damages for wrongful foreclosure; and § 362(k) sanctions. She again

alleged that both the in rem order and the foreclosure finalized in reliance

thereon were void.

      U.S. Bank then sought and obtained retroactive stay relief. But when

the bankruptcy judge annulled the stay, she reserved on issues related to

the alleged stay violation. She acknowledged, however, that her conclusion

that a stay violation existed was not final.

      The bankruptcy court subsequently converted the case to chapter 7,

and Debtor filed updated schedules identifying the adversary proceeding

as an estate asset and claiming an exemption in it.

      Accordingly, the Trustee proceeded to administer the adversary

proceeding as an asset of the estate, and he moved to approve a settlement




                                       4
thereof under Rule 9019.2 The settlement agreement provided that the

Trustee would dismiss the adversary proceeding with prejudice in

exchange for $23,000 from U.S. Bank and $8,000 from the individual who

purchased the Property at the foreclosure sale. The Trustee anticipated that

$27,865 would be paid to Debtor on account of her exemption, leaving

$3,135 for the estate.

       Debtor opposed; she argued that $31,000 undervalued the case.

       At a hearing, the bankruptcy court made findings of facts and

conclusions of law on the record and approved the settlement.

       First, it identified and evaluated the factors relevant to a bankruptcy

settlement. It found that there was a substantial question about whether the

Trustee would prevail on the merits: despite its original conclusion that

there was a stay violation, it acknowledged there were no cases on either

side of the matter. So, it continued, there was no guaranteed victory. As to

the difficulties of collection, the bankruptcy court noted that it could be

difficult to collect from the third-party purchaser. Next, the bankruptcy

court found the factors of complexity and legal costs particularly relevant;

they weighed strongly in favor of compromise because the estate had no

funds to prosecute litigation on a novel and complex legal issue through



       2
       No party in interest has contested, either at the trial level or on appeal, that the
adversary proceeding was an estate asset or that the Trustee had standing to settle it.
This Court therefore expresses no opinion on such issues.

                                             5
determination and likely appeal. Finally, in evaluating whether creditors

would benefit from the settlement, the bankruptcy court acknowledged

that Debtor was set to receive most of the funds. But it noted that having

the case pending for years when it was unlikely to return anything to

creditors was not in the best interest of the bankruptcy system.

      The bankruptcy court also evaluated the quantum of the settlement

and found that the Trustee properly exercised business judgment in

accepting $31,000 for the case. It concluded that Debtor would have a

difficult time proving damages because the foreclosure was more or less

inevitable. In her first chapter 11 case, Debtor stopped making adequate

protection payments; and Debtor had not made any payments for a year

and a half pre-foreclosure. As a result, the bankruptcy court reasoned,

Debtor and her employer (the elder care facility) would have to move out

of the Property and relocate patients anyways—indeed, the bankruptcy

court noted that there was evidence the moving process was underway

before foreclosure.

      The bankruptcy court also reasoned that the inevitability of

foreclosure would discredit Debtor’s allegations of emotional distress

because Debtor had to know she would lose the Property. And this

problem was exacerbated by what it identified as Debtor’s significant

credibility issues. Hr’g Tr. (June 19, 2018 ) 5:9–11 (“I mean, if it’s true that

she was lying to the Court from the beginning of her Chapter 11, which is


                                         6
not a good thing.”), 15:22–24 (“So, this is all very dubious. And her

credibility is really in question after what I read in the deposition

transcript.”). Finally, the bankruptcy court observed that there were no

allegations that U.S. Bank acted in an outrageous manner.

      In sum, the bankruptcy court concluded that the settlement should be

approved and that the Trustee appropriately exercised his business

judgment.

      It entered an order approving the settlement. Debtor appealed.

                               JURISDICTION

      The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334 and

157(b)(2)(A) and (O). We have jurisdiction under 28 U.S.C. § 158.

                                    ISSUES

      Does Debtor have standing?

      Did the bankruptcy court abuse its discretion when it approved the

Rule 9019 settlement?

                          STANDARD OF REVIEW

      We consider appellate standing de novo. Motor Vehicle Cas. Co. v.

Thorpe Insulation Co. (In re Thorpe Insulation Co.), 677 F.3d 869, 879 (9th Cir.

2012). We review the bankruptcy court’s approval of a settlement for an

abuse of discretion. Martin v. Kane (In re A & C Props.), 784 F.2d 1377, 1380

(9th Cir. 1986). A bankruptcy court abuses its discretion if it applies the

wrong legal standard, misapplies the correct legal standard, or makes


                                        7
factual findings that are illogical, implausible, or without support in

inferences that may be drawn from the facts in the record. See

TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 832 (9th Cir. 2011) (citing

United States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc)).

                                 DISCUSSION

      On appeal, Debtor argues that the bankruptcy court erred in

approving the settlement because: first, the Trustee’s counsel had a conflict

of interest; and, second, it discounted Debtor’s damages to nothing. We

first discuss the Trustee’s threshold assertion that Debtor lacks standing.

      A.    We decline to dismiss the appeal based on Debtor’s alleged
            lack of standing.

      Only “persons who are directly and adversely affected pecuniarily by

an order of the bankruptcy court have” standing to appeal. Fondiller v.

Robertson (In re Fondiller), 707 F.2d 441, 442 (9th Cir. 1983). This is known as

the “person aggrieved” test. Id. at 443. So a “hopelessly insolvent debtor

does not have standing to appeal orders affecting the” estate’s size because

those orders “would not diminish the debtor’s property, increase his [or

her] burdens, or detrimentally affect his [or her] rights.” Id. at 442. And in

the claim objection context, we have noted that a chapter 7 debtor generally

has standing to object to claims only when “there is a sufficient possibility

of a surplus . . . or when the claim involved will not be discharged.”

Wellman v. Ziino (In re Wellman), 378 B.R. 416, 2007 WL 4105275, at *1 n.5


                                         8
(9th Cir. BAP 2007) (unpublished).

      The Trustee argues that Debtor lacks standing because she has not

shown that the case will result in a surplus and her claim of exemption will

be paid in full. Debtor argues that she also has standing because any

increase in the amount of the settlement would result in payment of

priority, nondischargeable taxes. On this record, we conclude that Debtor

has a sufficient pecuniary interest to have appellate standing given the

nondischargeable tax debt.

      B.    The Trustee’s choice of counsel does not support reversal.

      Debtor asserts, correctly, that California’s Rules of Professional

Conduct apply. See Tevis v. Wilke, Fleury, Hoffelt, Gould & Birney, LLP (In re

Tevis), 347 B.R. 679, 688 (9th Cir. BAP 2006). She then argues that the

Trustee’s counsel had a clear conflict of interest because he represented

Debtor in the adversary proceeding and then negotiated the Trustee’s

settlement of that adversary proceeding over Debtor’s objection. But in her

opening brief she never explains why the alleged conflict requires reversal.

In particular, it was the Trustee—not the law firm—that exercised business

judgment in deciding whether and how to settle the lawsuit. The

bankruptcy court approved that decision, and that is the order on appeal.

      Instead, Debtor cites and extensively discusses In re Tevis, 347 B.R. at

689. But In re Tevis concerned an appeal from an order awarding a law firm

its attorney fees. Id. at 684. It was in that context that the bankruptcy court


                                        9
and the Ninth Circuit Bankruptcy Appellate Panel evaluated whether the

law firm complied with the California Rules of Professional Conduct and

was entitled to fees under the Code. Id. at 687–95. In this case, the law firm

did not seek fees through the settlement, and its entitlement to fees was not

adjudicated by the bankruptcy court in the order on appeal.

      In her appellate reply papers, Debtor goes one step farther and

asserts that the conflict of interest renders the settlement void: “When an

attorney has a conflict of interest, any judgment against the attorney’s

client is void and must be vacated.” Appellant’s Reply Br. at 8. To support

this proposition, she cites State of Arizona ex rel. Arizona Dep't of Revenue v.

Yuen, 179 Cal. App. 4th 169, 180 (2009). We decline to consider this

argument for two reasons: first, she never presented it to the bankruptcy

court; second, she never raised it in her opening appellate brief. Orr v.

Plumb, 884 F.3d 923, 932 (9th Cir. 2018) (“The usual rule is that arguments

raised for the first time on appeal or omitted from the opening brief are

deemed forfeited.”); Christian Legal Soc. Chapter of Univ. of California v. Wu,

626 F.3d 483, 487 (9th Cir. 2010) (“[W]e won’t consider matters on appeal

that are not specifically and distinctly argued in appellant’s opening

brief.”). And in any event, even assuming that Yuen stands for the broad

rule that Debtor asserts, it does not apply to the present case because the

Trustee did not obtain a judgment against Debtor.

      To the extent conflict issues exist, the Debtor may raise them in the


                                        10
context of a fee application.

      C.    The bankruptcy court did not abuse its discretion when it
            granted the settlement motion.

      Governing law. Rule 9019 provides that, on the trustee’s motion, the

bankruptcy court may approve a compromise or settlement. Fed. R. Bankr.

P. 9019(a). Bankruptcy courts have considerable latitude in approving

compromise agreements. Woodson v. Fireman’s Fund Ins. Co. (In re Woodson),

839 F.2d 610, 620 (9th Cir. 1988). But that discretion “is not unlimited.” Id.

The compromise must be “fair and equitable.” Id. The “purpose of a

compromise agreement is to allow the trustee and the creditors to avoid the

expenses and burdens associated with litigating sharply contested and

dubious claims.” In re A & C Props., 784 F.2d at 1380-81. The law “favors

compromise and not litigation for its own sake . . . .” Id. at 1381.

      When deciding whether a compromise is fair and reasonable, a

bankruptcy court should consider:

      (a) The probability of success in the litigation; (b) the
      difficulties, if any, to be encountered in the matter of collection;
      (c) the complexity of the litigation involved, and the expense,
      inconvenience and delay necessarily attending it; (d) the
      paramount interest of the creditors and a proper deference to
      their reasonable views in the premises.

Id. The trustee has the burden to persuade the bankruptcy court that the

compromise is fair and equitable. Id. And we must affirm the bankruptcy

court’s decision if it “amply considered the various factors that determine[]


                                       11
the reasonableness of the compromise . . . .” Id.

      The bankruptcy court correctly analyzed and weighed the A & C

Properties factors. The bankruptcy court discussed, analyzed, and weighed

the various A & C Properties factors. It concluded that several of the factors

favored settlement; notably, it did not find that any counseled against

compromise. On appeal, Debtor does not address this reasoning, much less

argue that the bankruptcy court was wrong. We treat any contrary

suggestion as waived. McKay v. Ingleson, 558 F.3d 888, 891 n.5 (9th Cir.

2009) (“Because this argument was not raised clearly and distinctly in the

opening brief, it has been waived.”). Thus, Debtor provides no cognizable

argument about why the bankruptcy court, in evaluating the relevant

factors, abused its discretion.

      Debtor’s appellate arguments do not show that the bankruptcy

court abused its discretion. Instead, Debtor adopts the same tactic on

appeal that she did before the bankruptcy court: she argues that the

settlement amount was too low. But Debtor did not offer to purchase the

lawsuit from the Trustee; nor did she request overbidding procedures.

      In particular, Debtor argues that the bankruptcy court erred because

it under-valued her alleged damages for attorney’s fees, lost wages, and

emotional distress. But on appeal she provides no calculation of what her

actual damages would be; she merely suggests that we consider the math

of the settlement and her alleged “hard damages” of $40,000 in attorney’s


                                      12
fees and then conclude that the $31,000 settlement is insufficient.

      But that is not how the “math” (i.e., a risk-weighted calculation)

works. Debtor has not disputed and ignores the bankruptcy court’s

conclusions that liability was not a certainty. And she similarly fails to

address the estate’s lack of funds to prosecute the action and the years of

litigation required to reach finality after any appeal.

          In an attempt to elevate the value of her case, Debtor argues that this

case is comparable to Sundquist v. Bank of America (In re Sundquist), 566 B.R.

563, 620–21 (Bankr. E.D. Cal. 2017), vacated in part, 580 B.R. 536 (Bankr. E. D.

Cal. 2018). The bankruptcy court disagreed. So do we. Sundquist involved

outrageous facts; Debtor never addresses the bankruptcy court’s analysis

that U.S. Bank did nothing comparable to the bank in Sundquist.3

      And as for the emotional distress component, Debtor concedes on

appeal that “credibility [issues] may have required that the value of her

damage claims be discounted.” Opening Br. at 37; Id. (“Chapman’s

credibility issues may have justified a substantial discount of her emotional

distress damages . . . .”).


      3
         In addition, Sundquist involved two plaintiffs and here there is just Debtor. We
acknowledge that she spends considerable time discussing her children. Following
Sundquist, however, we see no need to evaluate their potential damages because they
are not parties to this action. In re Sundquist, 566 B.R. at 608 n.102 (“A plausible case
could be made that the two Sundquist minor children also suffered emotional distress
as a proximate result of Bank of America’s stay-violating conduct. However, they are
not, at least not as yet, parties.”).

                                            13
     As a result, we cannot say that the bankruptcy court erred in

concluding that the Trustee properly exercised his business judgment to

settle for $31,000. Debtor has not shown any abuse of discretion.

                              CONCLUSION

     Based on the foregoing, we AFFIRM.




                                     14